82874: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26550: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82874


Short Caption:LAS VEGAS PAVING CORP. VS. DIST. CT. (BARNES)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A779678Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLas Vegas Paving CorporationJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Malani D. Kotchka-Alanes
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Real Party in InterestAmy PollockJoseph V. Camerlengo
							(The Truck Accident Law Firm)
						Danial O. Laird
							(Laird Law PLLC)
						Michael Jay Leizerman
							(The Truck Accident Law Firm)
						


Real Party in InterestDurango Transport, LLCMichael C. Hetey
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas)
						Harold J. Rosenthal
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas)
						


Real Party in InterestEstate of Christopher William MarkleyJoseph V. Camerlengo
							(The Truck Accident Law Firm)
						Danial O. Laird
							(Laird Law PLLC)
						Michael Jay Leizerman
							(The Truck Accident Law Firm)
						


Real Party in InterestEstate of Robert Jay BarnesJoseph V. Camerlengo
							(The Truck Accident Law Firm)
						Danial O. Laird
							(Laird Law PLLC)
						Michael Jay Leizerman
							(The Truck Accident Law Firm)
						


Real Party in InterestJose Miguel HerreraMichael C. Hetey
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas)
						Harold J. Rosenthal
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas)
						


Real Party in InterestLinda Barnes-KeplerJoseph V. Camerlengo
							(The Truck Accident Law Firm)
						Danial O. Laird
							(Laird Law PLLC)
						Michael Jay Leizerman
							(The Truck Accident Law Firm)
						


Real Party in InterestMichael CallJoseph V. Camerlengo
							(The Truck Accident Law Firm)
						Danial O. Laird
							(Laird Law PLLC)
						Michael Jay Leizerman
							(The Truck Accident Law Firm)
						


Real Party in InterestPamela DeTrayJoseph V. Camerlengo
							(The Truck Accident Law Firm)
						Danial O. Laird
							(Laird Law PLLC)
						Michael Jay Leizerman
							(The Truck Accident Law Firm)
						


Real Party in InterestRichard T. BarnesJoseph V. Camerlengo
							(The Truck Accident Law Firm)
						Danial O. Laird
							(Laird Law PLLC)
						Michael Jay Leizerman
							(The Truck Accident Law Firm)
						


Real Party in InterestRobert MarkleyJoseph V. Camerlengo
							(The Truck Accident Law Firm)
						Danial O. Laird
							(Laird Law PLLC)
						Michael Jay Leizerman
							(The Truck Accident Law Firm)
						


RespondentErika D. Ballou


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


05/11/2021Filing FeeFiling fee paid. E-Payment $250.00 from Daniel F. Polsenberg. (SC)


05/11/2021Petition/WritFiled Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)21-13464




05/11/2021MotionFiled Motion to Exceed Word Limit for Writ Petition. (SC)21-13466




05/11/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-13467




05/11/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-13468




05/11/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-13469




05/11/2021ExhibitFiled Petitioner's NRAP 28(f) Pamphlet with 2013 Legislative History of NRS Chapter 41. (SC)21-13471




06/15/2021Order/ProceduralFiled Order Directing Answer and Granting Motion to Exceed Word Limit.  Real parties in interest shall have 28 days from the date of this order to file and serve an answer.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  fn1[Petitioner's motion to exceed word limit is granted.  The petition was filed on May 11, 2021.]21-17228




07/13/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Real parties in interest Richard T. Barnes; Linda Barnes-Kepler; Michael Call, as Special Administrator of the Estate of Robert Jay Barnes; Robert Markley; Pamela DeTray; and Amy Pollock, as Special Administrator of the Estate of Christopher William Markley, shall have until July 27, 2021, to file and serve their answer to the petition for writ.  (SC)21-20071




07/27/2021Petition/WritFiled Real Parties in Interests' Answer to Petition for Writ. (SC)21-21741




08/18/2021MotionFiled Stipulation to Dismiss Petition. (SC)21-24165




09/14/2021Order/DispositionalFiled Order Approving Stipulation and Dismissing Petition for a Writ of Mandamus. The parties' stipulation to dismiss this writ petition, filed on August 18, 2021, is approved.  "This writ petition is dismissed." Case Closed/No Remittitur Issued.(SC)21-26550





Combined Case View